 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into as of the 16th
day of November, 2007, by and between G&K SERVICES, INC., a Minnesota
corporation with its principal business office in the State of Minnesota
(“Employer,” as further defined in Section 1.10 below); and Richard L.
Marcantonio, a resident of the State of Minnesota.
INTRODUCTION
     A. Employment. Employer has employed Executive (as defined below) in the
capacity of its Chairman of its Board of Directors and its Chief Executive
Officer under that Executive Employment Agreement dated December 21, 2006, which
amended and superseded the Executive Employment Agreement effective as of
August 31, 2004, as amended by that First Amendment to Executive Employment
Agreement executed October 3, 2006, which superseded that Executive Employment
Agreement effective as of June 2002, and now wishes to enter into this Executive
Employment Agreement. Except as otherwise specifically set forth herein, this
Agreement (as defined below) is intended to fully supersede all previous
agreements between Executive and Employer, including, without limitation, the
foregoing agreements and that Change of Control Agreement dated as of
November 12, 2002. Executive is also subject to the same polices, terms and
conditions as those described in Employer’s employee handbook, its Code of
Ethics, policies, and employee benefit plans (as modified from time to time by
Employer), except as otherwise specifically provided in this Agreement.
     B. Code Section 409A. The changes in this Agreement, as compared with the
Executive Employment Agreement executed and delivered by Executive and Employer
dated December 21, 2006, are intended primarily to reduce the risk that any of
the benefits to be provided to Executive under this Agreement will cause adverse
tax consequences to Executive under Section 409A of the Internal Revenue Code of
1986, as amended from time to time or any successor legislation, as well as
Treasury Regulations and guidance issued thereunder (collectively, “Code
Section 409A”). The changes also provide Executive with additional benefits,
including attorneys’ fees under Section 9.2 and a tax gross-up for Code
Section 409A, as described in Section 9.11.
     C. Other Intentions. Executive wishes to accept Employer’s offer to
continue as its Chairman of the Board of Directors and Chief Executive Officer,
and the additional benefits set forth in this Agreement. Executive agrees to
continue to be bound by the confidentiality and restrictive covenants carried
forward from the previous Executive Employment Agreement entered into between
the parties.
AGREEMENT
     In consideration of the facts recited above, which are a part of this
Agreement, and the parties’ mutual undertakings in this Agreement, Employer and
Executive agree to the following:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     Capitalized terms used generally in this Agreement will be consistently
defined throughout the Agreement. The following terms will have the meanings set
forth below, unless the context clearly requires otherwise.
     1.1 “Agreement” means this Agreement, as it may be amended from time to
time.
     1.2 “Base Salary” means the total annual cash compensation payable to
Executive on a regular periodic basis under this Agreement, other than under
Employer’s annual management incentive Plan (as defined below), without regard
to any voluntary salary deferrals or reductions to fund employee benefits.
     1.3 “Board” means the Board of Directors of Employer.
     1.4 “Cause” has the meaning set forth in Section 5.3.
     1.5 “Change in Control” has the meaning set forth in Section 7.1(c).
     1.6 “Confidential Information” has the meaning set forth in Section 8.1.
     1.7 “Date of Termination” has the meaning set forth in Section 5.2(a).
     1.8 “Disability” means the unwillingness or inability of Executive to
perform the essential functions of Executive’s position (with or without
reasonable accommodation) under this Agreement for a period of ninety (90) days
(consecutive or otherwise) within any period of six (6) consecutive months
because of Executive’s incapacity due to physical or mental illness, bodily
injury or disease and, if Executive has not returned to the full-time
performance of Executive’s duties within thirty (30) days after a Notice of
Termination is issued by Employer, Executive will on such thirtieth (30th) day
incur his Date of Termination; provided, however, that if Executive (or
Executive’s legal representative) does not agree with a determination of the
existence of a Disability (or the existence of a physical or mental illness or
bodily injury or disease), this determination will be subject to the
certification of a qualified medical doctor mutually agreed to by Employer and
Executive. In the absence of agreement, each party will nominate a qualified
medical doctor and the two doctors will select a third doctor, who will make the
determination as to Disability. The decision of the designated physician will be
binding upon the parties.
     1.9 “Effective Date” shall mean the date referred to in the first paragraph
of this Agreement.
     1.10 “Employer” means all of the following, jointly and severally: (a) G&K
Services, Inc., (b) any Subsidiary of G&K Services, Inc. and (c) any Successor
of G&K Services, Inc.
     1.11 “Executive” means the individual named in the first paragraph of this
Agreement.
     1.12 “Good Reason,” with respect to Executive’s termination of employment,
has the meaning set forth in Section 5.4.

2



--------------------------------------------------------------------------------



 



     1.13 “Notice of Termination” has the meaning set forth in Section 5.2(b).
     1.14 “Plan” means any bonus or incentive compensation agreement, plan,
program, policy or arrangement sponsored, maintained or contributed to by
Employer in which executive employees of Employer generally are covered,
including, without limitation, (a) any stock option or any other equity-based
compensation plan, and specifically the G&K Services, Inc. 2006 Equity Incentive
Plan, and any predecessor or successor plan thereto (hereinafter the “Equity
Incentive Plan”) (b) any annual or long-term incentive bonus plan; (c) any
employee benefit plan, such as a thrift, profit sharing, deferred compensation,
medical, dental, disability income, accident, life insurance, automobile
allowance, perquisite, fringe benefit, vacation, sick or parental leave,
separation or relocation plan or policy and (d) any other agreement, plan,
program, policy or arrangement intended to benefit executive employees of
Employer.
     1.15 “Subsidiary” means any corporation or other business entity controlled
by Employer.
     1.16 “Successor” means any corporation, individual, group, association,
partnership, limited liability company, firm, venture or other entity or person
that, subsequent to the Effective Date, succeeds to the actual or practical
ability to control (either immediately or with the passage of time)
substantially all of Employer and/or Employer’s business and/or assets, directly
or indirectly, by merger, consolidation, recapitalization, purchase,
liquidation, redemption, assignment, similar corporate transaction, operation of
law or otherwise.
ARTICLE 2
EMPLOYMENT AND DUTIES
     2.1 Employment. Subject to the terms and conditions of this Agreement,
Employer hereby continues to employ Executive and Executive accepts such
employment for an indefinite term. Executive will continue to serve in the
capacity of Employer’s Chairman of the Board of Directors and its Chief
Executive Officer reporting to Employer’s Board of Directors. Subject to the
respective rights of the parties under this Agreement, this Agreement and
Executive’s employment may be terminated by Employer at any time and for any
reason, with or without cause. Executive’s employment with Employer is and shall
be at all times an employment at will.
     2.2 Duties. While Executive is employed under this Agreement, and excluding
any periods of vacation, sick, disability, or other leave to which Executive is
entitled or is authorized to take, Executive agrees to devote substantially all
of Executive’s attention and time during normal business hours to the business
and affairs of Employer and to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities assigned to Executive
from time to time, in the capacity of Employer’s Chairman of the Board of
Directors and its Chief Executive Officer. Executive will comply with each of
Employer’s policies and procedures, including those described in Employer’s
employee handbook, Code of Ethics, policies, and employee benefit plans, as
modified from time to time by Employer; provided, however, that to the extent
these policies and procedures are inconsistent with this Agreement, the
provisions of this Agreement will control.
     2.3 Relationship of Parties. The relationship between Employer and
Executive will be that of employer and employee. Except as otherwise
specifically provided in this Agreement, nothing in this Agreement will be
construed to give Executive any interest in the assets of Employer. All of the

3



--------------------------------------------------------------------------------



 



records and files pertaining to Employer’s suppliers, licensors, licensees and
customers, and any Confidential Information, are specifically acknowledged to be
the property of Employer and not that of Executive.
ARTICLE 3
COMPENSATION AND BENEFITS
     3.1 Base Salary. Employer will continue to pay Executive a Base Salary at
an annual rate as approved from time to time by the Board or the Compensation
Committee of the Board, but in any event no less than the annual rate being paid
Executive on the Effective Date. The Base Salary is to be paid in substantially
equal regular periodic payments in accordance with Employer’s regular payroll
practices. Executive’s Base Salary shall not be reduced in amount during the
term of this Agreement but otherwise may be increased at any time during
Executive’s employment by Employer, and the increased amount will become the
Base Salary under this Agreement, subject to any subsequent changes.
     3.2 Other Compensation and Benefits. While Executive is employed by
Employer under this Agreement:
     (a) Executive will be permitted to participate in all Plans for which
Executive is or becomes eligible under their respective terms.
     (b) Employer may, in its sole discretion, amend or terminate any Plan that
provides benefits generally to its employees or its executive officers;
provided, however, that in the event Employer terminates its health, dental or
life Plan offered to Executive, without replacing the Plan, Executive, while
employed, will be entitled to receive as additional compensation an amount equal
to Executive’s cost of replacing such terminated benefit with a plan or policy
that offers substantially the same benefit as determined by Employer.
     (c) Executive shall be entitled to a target incentive opportunity under
Employer’s annual management incentive Plan in effect from time to time,
including Executive’s target incentive for fiscal year 2008 established by the
Board in August 2007. Executive’s future incentive pay may be increased and
determined on an annual basis by the Board; provided, however, that Executive’s
target incentive shall not be reduced during the terms of the Agreement, and
provided further that any incentive pay established under this Agreement will
remain in effect until the Board has completed its next annual review of
Executive’s performance. Any incentive pay earned shall be paid no later than
two and one-half (21/2) months after the close of the later of Executive’s or
Employer’s taxable year in which the incentive pay was earned.
     (d) [Reserved.]
     (e) Executive will also be entitled to participate in or receive benefits
under any Plan made available by Employer in the future to its executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of the Plans and the preceding provisions
of this Section 3.2.

4



--------------------------------------------------------------------------------



 



     (f) Subject to any plan or program adopted by Employer after the date
hereof, Executive will have the use of a personal automobile leased by Employer
under its Executive Automobile Program with a value up to the greater of
(i) Seventy-Five Thousand Dollars ($75,000.00), (ii) the value set forth in
Employer’s Executive Automobile Program, or (iii) such other value as the Board
or its Compensation Committee may determine for Executive.
     (g) Executive will have available annual financial planning and tax
preparation benefits with a value up to the greater of (i) Five Thousand Dollars
($5,000.00), (ii) the value set forth in Employer’s Plans for such services, or
(iii) such other value as the Board or its Compensation Committee may determine
for Executive.
     (h) Executive will be entitled to up to six (6) weeks of vacation annually
in accordance with Employer’s vacation pay policy, or such greater period of
time as the Board or its Compensation Committee may determine from time to time.
     (i) Executive will be entitled to any other fringe benefit that the
Compensation Committee of the Board approves for Employer’s Chief Executive
Officer, provided that to the extent a fringe benefit is eliminated, Executive
will be entitled to compensation equal to the value of the eliminated benefit,
as determined by Employer.
     3.3 Limitation on Right to Deferred Compensation. The rights of Executive,
or Executive’s beneficiaries or estate, to any deferred compensation under this
Agreement will be solely those of an unsecured creditor of Employer. Nothing in
this Agreement confers any right on Executive, any of Executive’s beneficiaries,
or Executive’s estate to receive, assign rights under, or transfer any
compensation, including any deferred compensation, other than as provided for
under the applicable Plan.
ARTICLE 4
[RESERVED.]
ARTICLE 5
TERMINATION
     Executive’s employment with Employer may be terminated at any time as of
the applicable Date of Termination as follows; provided, however, that those
provisions contained in this Agreement which by their terms are to remain
enforceable after a Date of Termination shall remain enforceable to the full
extent necessary to give them effect:
     5.1 Termination. Except as specifically provided otherwise in this
Agreement, this Agreement and Executive’s employment with Employer may be
terminated by Employer upon thirty (30) days advance written notice to
Executive, or by Executive for any reason or no reason, or at any time by mutual
written agreement of the parties. During the period after notice is given, at
Employer’s request and sole discretion, Executive will continue to render
Executive’s normal service to Employer to the best of Executive’s ability, and
Employer will continue to compensate Executive through the Date of Termination
as set forth in Section 6.2. In addition, this Agreement and Executive’s
employment under this Agreement will terminate in the event of Executive’s death
or Disability, as of the applicable Date of Termination.

5



--------------------------------------------------------------------------------



 



     5.2 Date of Termination and Notice of Termination.
     (a) For purposes of this Agreement, “Date of Termination” will mean: (i) if
Executive’s employment is terminated due to death, the date of Executive’s
death; (ii) if Executive’s employment is terminated for Disability, thirty
(30) calendar days after the Notice of Termination is provided; (iii) if
Executive’s employment is terminated by Employer for Cause, the date stated in
the Notice of Termination; (iv) if Executive’s employment is terminated by
mutual agreement of the parties, the termination date provided for under the
agreement; (v) if Executive’s employment is terminated by Executive voluntarily,
the termination date provided to Employer by Executive in Executive’s Notice of
Termination; (vi) if Executive’s employment is terminated by Executive for Good
Reason, in accordance with the notice requirements of Section 5.4; (vii) if
Executive’s employment is terminated for any other reason, and subject to the
terms of Section 5.1 above, the date stated in the Notice of Termination, unless
an earlier date has been expressly agreed to by Executive in writing either
before or after receiving the Notice of Termination.
     (b) For purposes of this Agreement, a “Notice of Termination” will mean a
notice that indicates the date on which termination of Executive’s employment is
effective. Any termination by Employer or by Executive under this Agreement,
other than Executive’s death, or a termination by mutual agreement, will be
communicated to the other party by submission of a written Notice of
Termination. If termination is by Employer for Cause or by Executive for Good
Reason, the Notice of Termination will set forth in reasonable detail the facts
and circumstances claimed to provide the basis for the termination, consistent
with the terms of this Agreement.
     5.3 Termination by Employer for Cause. Employer may terminate Executive’s
at will employment at any time for Cause, with or without advance notice, except
as otherwise provided in this Section 5.3. For purposes of this Agreement,
“Cause” means any of the following, with respect to Executive’s position of
employment with Employer:
     (a) Executive’s failure or refusal to perform the duties and
responsibilities set forth in Section 2.2, if the failure or refusal (i) is not
due to a Disability or a physical or mental illness or bodily injury or disease;
or (ii) is not due to Executive’s reasonable best efforts to perform faithfully
and efficiently the responsibilities of his position with Employer, acting in
good faith in the interests of Employer, its shareholders and employees;
     (b) Any drunkenness or use of drugs that interferes with the performance of
Executive’s obligations under this Agreement;
     (c) Executive’s indictment for or conviction of (including entering a
guilty plea or plea of no contest to) a felony or of any crime involving moral
turpitude, fraud, dishonesty or theft;
     (d) Any material dishonesty of Executive involving or affecting Employer;
     (e) Any gross negligence, or any willful or intentional act or omission of
Executive having the effect or reasonably likely to have the effect of injuring
the reputation, business or business relationships of Employer in a material
way;

6



--------------------------------------------------------------------------------



 



     (f) Any willful or intentional breach by Executive of a fiduciary duty to
Employer;
     (g) Except as otherwise specifically provided in this Section 5.3,
Executive’s material violation or breach of Employer’s standard business
practices and policies;
     (h) Any court order or settlement agreement that prohibits Executive’s
continued employment with Employer;
     (i) Any material breach by Executive not covered by any of the above
clauses (a) through (h) above of any material term, provision or condition of
this Agreement.
     Notwithstanding any of the foregoing, “Cause” shall not be deemed to exist
unless and until Employer provides Executive with (1) at least ten (10) days
prior written notice of its intention to terminate employment for Cause,
together with a written statement describing the nature of the Cause, including
the clause or clauses of this definition that Employer deems applicable, and
(2) if the item constituting Employer’s “Cause” for termination of Executive is
within the scope of clauses (a), (b), (g) or (i) above, thirty (30) days to cure
any acts or omissions on which the finding of Cause is based. If Executive
cures, in accordance with the terms of the written notice, the acts or omissions
on which the finding of Cause is based, Employer shall not have Cause to
terminate Executive’s employment under this Agreement.
     For purposes of this Section 5.3, no act, or failure to act, on Executive’s
part will be considered “dishonest,” “willful” or “intentional” unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in or not opposed to, the best interest of
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for
Employer will be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of Employer. Furthermore, the
term “Cause” will not include ordinary negligence or failure to act, whether due
to an error in judgment or otherwise, if Executive has exercised substantial
efforts in good faith to perform the duties reasonably assigned or appropriate
to the position.
     5.4 Termination by Executive for Good Reason. Executive may terminate
employment with Employer for Good Reason, upon notice as provided below, and in
Section 5.2(a)(vi). For purposes of this Agreement, “Good Reason” will mean any
of the following:
     (a) An adverse involuntary change in Executive’s status or position as
Chairman and Chief Executive Officer of Employer, including, without limitation,
(i) any adverse change in Executive’s status or position as a result of a
material diminution in Executive’s duties, responsibilities or authority;
(ii) the assignment to Executive of any duties or responsibilities that, in
Executive’s reasonable judgment, are significantly inconsistent with Executive’s
status or position; or (iii) any removal of Executive from, or any failure to
reappoint or reelect Executive to, such position (except in connection with a
termination of Executive’s employment for Cause in accordance with Article 5, or
as a result of Executive’s Disability or death);
     (b) Either (i) a reduction by Employer in Executive’s Base Salary, or
(ii) a termination or adverse change in Executive’s incentive-based compensation
package that materially and adversely affects Executive’s compensation as a
whole, other than an adverse

7



--------------------------------------------------------------------------------



 



effect attributable to poor performance of Executive or the failure to meet
performance goals required to achieve an incentive award;
     (c) The taking of any action by Employer that would materially and
adversely affect the physical conditions existing as of the Effective Date that
result in Executive being unable to perform Executive’s employment duties for
Employer, and under which Executive regularly performs employment duties for
Employer;
     (d) Any requirement that Executive relocate (other than on a sporadic or
intermittent basis) to a location which is more than thirty-five (35) miles from
Employer’s corporate headquarters as of the Effective Date of this Agreement as
a necessary condition for Executive to perform his employment duties for
Employer;
     (e) Any failure by Employer to obtain from any Successor an assumption of
this Agreement; or
     (f) Any purported termination by Employer or by any Successor either of
this Agreement or of the employment of Executive that is not expressly
authorized by this Agreement; or any breach of this Agreement by Employer at any
time, other than an isolated, insubstantial and inadvertent failure that does
not occur in bad faith and is remedied by Employer within a reasonable period
after Employer’s receipt of notice thereof from Executive.
Provided, however, that Executive’s employment shall not be deemed terminated by
Executive for Good Reason unless Executive has first notified Employer of the
existence of a Good Reason within ninety (90) days following the incident(s)
giving rise to the Good Reason, and Employer shall have failed or refused to
remove or otherwise cure the circumstance(s) giving rise to the Good Reason
within thirty (30) days of the notification.
ARTICLE 6
PAYMENTS UPON TERMINATION
     6.1 Compensation during Disability. During any period in which Executive
fails to perform Executive’s duties under this Agreement as a result of
Executive’s incapacity due to physical or mental illness or bodily injury or
disease, Executive will continue to receive all Base Salary and other
compensation and benefits to which Executive is otherwise entitled under this
Agreement and any Plan through Executive’s Date of Termination, but only to the
extent that Executive is not receiving substantially equivalent benefits under
any Plan maintained by Employer.
     6.2 Compensation Until Date of Termination of Employment. If Executive’s
employment under this Agreement is terminated, then Employer will pay Executive
the Base Salary through the Date of Termination, plus any other amounts to which
Executive is entitled prior to the Date of Termination under this Agreement and
under any Plan as provided under the Plan, provided that Executive continues to
perform his duties in accordance with Article 2.
     6.3 Payments Following Termination of Employment by Employer Without Cause,
or by Executive for Good Reason. In the event Executive’s employment under this
Agreement is terminated by Employer without Cause or by Executive for Good
Reason, and provided Executive shall first execute a written release
substantially in the form attached to this Agreement as Exhibit A consistent

8



--------------------------------------------------------------------------------



 



with this Section 6.3 (the “Release Agreement”), and provided further that
Executive has not exercised rights to revoke or rescind the release of claims
under to the Release Agreement, then Employer shall provide to Executive the
following benefits:
     (a) Separation Pay Benefits. Employer will pay to Executive, as separation
pay, which Executive has not earned and to which Executive is not otherwise
entitled, an amount equal to Executive’s annual Base Salary in effect as of the
Date of Termination multiplied by the factor 2.99. That portion, if any, of such
separation pay as is equal to the amount that can constitute pay under a
“separation pay plan” under Code Section 409A shall be made to Executive in a
lump sum payment on the first regular payroll date of Employer as soon as
practicable following sixteen (16) days after Executive’s execution of the
Release Agreement, provided that Executive has not exercised rights to revoke or
rescind the release of claims as provided in the Release Agreement. That
portion, if any, of such separation pay as exceeds the amount that can
constitute pay under a “separation pay plan” under Code Section 409A shall be
made to Executive in equal weekly payments for twelve (12) months. The first
payment of benefits under the foregoing sentence will commence on the first
regular payroll date of Employer following the six (6) month anniversary of the
date of Executive’s “separation from service,” as defined in Code Section 409A,
provided that Executive has not exercised rights to revoke or rescind the
release of claims as provided in the Release Agreement. Provided, however, that
in the event any portion of the payments due under this Section 6.3(a) would
result in adverse tax consequences to Executive under Code Section 409A, taking
into account all amounts otherwise payable to Executive under this Agreement,
then, to such extent, all or such portions of any payment under this Section
6.3(a) shall be delayed until the later of (i) the time of payment set forth
above or (ii) the first regular payroll date of Employer following the six
(6) month anniversary of the date of Executive’s “separation from service,” as
defined in Code Section 409A (or Executive’s death, if earlier). The initial
payment shall include all payments (without interest) that would have been made
had payment of benefits commenced as otherwise provided in this Section 6.3(a).
     (b) In-Kind Benefits.
     (i) If Executive (or any individual receiving group health Plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health Plan following the Date of Termination and elects to
continue these benefits, Employer will, for a period of up to eighteen
(18) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period but only while Executive or such
other individual continues to pay the balance of such cost and Executive or the
person who elected continuation coverage is not eligible for coverage under any
other employer’s group health plan.
     (ii) Employer will pay for all reasonable expenses of a reputable
outplacement organization selected by Executive, but not to exceed twenty-five
thousand dollars ($25,000.00) in the aggregate that are incurred during the one
(1) year period commencing as of the Date of Termination, by direct payment to
providers or by reimbursement to Executive within the calendar year after the
end of the calendar year

9



--------------------------------------------------------------------------------



 



in which the expense was incurred; provided, however, that Executive must
request reimbursement at least thirty (30) days before the end of that calendar
year.
     (c) Other Cash Payments. Except as otherwise provided in Section 6.3(a),
and subject to any plan or program adopted by Employer after the date hereof,
Employer will pay Executive a lump sum payment on the six (6) month anniversary
of the date of Executive’s “separation from service,” as defined in Code
Section 409A (or Executive’s death, if earlier) in the amount that is necessary
to acquire for, and obtain full title issued in the name of, Executive the
personal automobile leased by Employer for Executive under its Executive
Automobile Program.
     (d) Previously Earned Bonus. Employer will pay to Executive any unpaid
management incentive bonus that Executive had earned a right to receive as of
the last day of the fiscal year ending prior to his Date of Termination, with
payment being be made in accordance with the terms of the applicable Plan.
     6.4 Vesting of Equity Grants. In the event that (i) Executive shall have
reached the age of 591/2, (ii) gives Employer a written Notice of Termination at
least six (6) months in advance of the Date of Termination stated in the Notice,
and (iii) thereafter retires from his employment with Employer on a Date of
Termination that is consistent with such notice, then effective as of that Date
of Termination all unvested stock options and restricted stock granted to
Executive by Employer before that Date of Termination will automatically become
fully vested and all restrictions on the exercise of such options or transfers
of such stock (as applicable) will automatically lapse; provided, however, that
the six (6) month notice requirement and the 59 1/2 age requirement stated in
this Section 6.4 shall not apply, and Executive shall nevertheless be entitled
to the benefits stated in this Section 6.4, in the event of Executive’s
termination with Employer due to his involuntary termination by Employer without
Cause or due to his Disability. For purposes of this Section 6.4, the term
“Disability” shall have the meaning set forth in Section 1.8 of this Agreement,
and include, in addition, an inability of Executive to perform the essential
functions of Executive’s position (with or without reasonable accommodation)
under this Agreement for a period of ninety (90) days (consecutive or otherwise)
within any period of six (6) consecutive months because of Executive’s
incapacity due to the physical or mental illness, disease, or bodily injury of
Executive’s spouse or child; provided further, however, that the determination
of the existence of a disability will be made by certification of a qualified
medical doctor selected by Employer and approved by Executive (or, in the event
of Executive’s incapacity to designate a doctor, then Executive’s legal
representative), which approval shall not be unreasonably withheld.
     6.5 Exercise Date for Stock Options.
     (a) The exercise period for any stock options granted to Executive before
August 24, 2006 that have not expired by their terms before that Date of
Termination will be automatically extended, until the latest of: (i) the last
day of the calendar year in which the option period would otherwise have expired
if it had not been extended, or (ii) a date two and one-half months after the
option period would otherwise have expired due to Executive’s retirement, with
all rights and privileges set forth under Employer’s Equity Incentive Plan or
(iii) any longer period determined by the Board or its Compensation Committee;
provided, however, that in no case shall any extension extend the option term
beyond either the original fixed term of such option, or the tenth (10th)
anniversary of the date of grant of the option.

10



--------------------------------------------------------------------------------



 



     (b) The exercise period for stock options granted to Executive after
August 24, 2006 will continue until the end of their original fixed term with
all the rights and privileges set forth under Employer’s Equity Incentive Plan,
but not beyond the tenth (10th) anniversary of the date of grant of the options.
     6.6 No Additional Pay/Benefits. Except as specifically set forth above and
except as provided in Article 7, no post-termination payments or benefits will
be provided to Executive following the Date of Termination of Executive’s
employment, except as otherwise provided under any Plan in which Executive is a
participant. No 401(k) contributions or contributions to any other Plan will be
paid by Employer based on post-termination separation pay. Further, Executive
will not be entitled to an incentive award under Employer’s incentive Plans or
any other bonus for any fiscal year, or part thereof, during which
post-termination separation pay is paid.
     6.7 No Mitigation. Executive will not be required to mitigate Employer’s
payment obligations under this Article 6 by making any efforts to secure other
employment, and Executive’s commencement of employment with another employer
will not reduce the obligations of Employer under this Article 6.
ARTICLE 7
CHANGE IN CONTROL
     7.1 Definitions Relating to a Change in Control. The following terms will
have the meanings set forth below; unless the context clearly requires
otherwise:
     (a) “1934 Act” will mean the Securities Exchange Act of 1934, as amended
(or any successor provision), and applicable regulations.
     (b) “Beneficial Ownership” by a person or group of persons will be
determined in accordance with Regulation 13D (or any similar successor
regulation) promulgated by the Securities and Exchange Commission pursuant to
the 1934 Act. Beneficial Ownership of an equity security may be established by
any reasonable method, but will be presumed conclusively as to any person who
files a Schedule 13D report with the Securities and Exchange Commission
reporting the ownership.
     (c) “Change of Control” means the occurrence of any of the following
events:
     (i) Any person or group of persons attains Beneficial Ownership of thirty
percent (30%) or more of any equity security of Employer entitled to vote for
the election of directors;
     (ii) A majority of the members of the Board is replaced within a period of
less than two (2) years by directors not nominated and approved by the Board; or
     (iii) Employer is merged or consolidated with or into, or sells or
otherwise disposes of all or substantially all of Employer’s assets to, another
corporation, entity or person in which less than 50% of the total voting power
is owned, directly or indirectly, by Employer; provided, however, that this
Section 7.1(c)(iii) shall not be deemed to apply, and no Change in Control shall
be deemed to occur, in the event of a conversion

11



--------------------------------------------------------------------------------



 



of Employer from being a publicly-traded company to a private company through
efforts led by or coordinated with a management group of Employer in which
Executive actively and voluntarily participates other than at the request or
behest of the Board.
     (d) “Continuing Directors” are (i) directors who were in office prior to
the time any events described in Sections (c)(i), (c)(ii) or (c)(iii) of this
Section 7.1 have occurred; or (ii) directors in office for a period of more than
two (2) years; or (iii) directors nominated and approved by a majority of the
Continuing Directors.
     (e) “Change in Control Termination” will mean a Change in Control of
Employer has occurred and Executive’s employment is terminated by Executive or
Employer for any reason or no reason prior to the two (2) year anniversary of
the Change in Control.
     7.2 Benefits Upon a Change in Control Termination. If a Change in Control
Termination occurs with respect to Executive, Employer or Executive, as the
circumstances indicate, shall provide the other advance written notice of the
Date of Termination as provided in Section 5.1, and Section 6.2 shall apply
until the date of the Change in Control Termination. Upon the Change in Control
Termination, Executive will be entitled to the benefits described below;
provided, however, that to the extent Executive has already received the same
type of benefits under this Agreement or otherwise, Executive’s benefits under
this Section 7.2 will be offset by these other benefits to the extent necessary
to prevent duplication of benefits under this Agreement; and provided further,
that Executive executes the Release Agreement in substantially the form attached
as Exhibit B to this Agreement and consistent with this Section 7.2, and
Executive does not exercise rights to revoke or rescind the release of claims as
provided in the Release Agreement.
     (a) Delay of Certain Benefits for Six Months. Notwithstanding any contrary
provisions of Section 6.3 or this Section 7.2, in the event any portion of such
payment due under this Section 7.2 would result in adverse tax consequences to
Executive under Code Section 409A then, to such extent, all or such portions of
any payment under either or both of those sections (other than benefits
described under the headings “In-kind Benefits” (but excluding the benefit under
Section 7.2(c)(ii)) and “Previously Earned Bonus”) by reason of Executive’s
termination of employment following a Change in Control shall be delayed until
the later of (i) the time of payment set forth below, or (ii) the first regular
payroll of Employer following the six (6) month anniversary of the date of
Executive’s “separation from service,” as defined in Code Section 409A (or the
date of Executive’s death, if earlier) The initial payment shall include all
payments (without interest) that would have been made had payment of benefits
commenced as otherwise provided in this Section 7.2.
     (b) Change in Control Separation Pay Benefits. Executive will also receive:
     (i) An amount equal to Executive’s annual Base Salary in effect as of the
Date of Termination multiplied by the factor 2.99 as Change in Control
separation pay;
     (ii) An amount equal to Executive’s full, un-prorated target incentive that
Executive may otherwise have been entitled under the annual management incentive
plan in effect as of the Date of Termination, calculated as provided under said
plan, multiplied by the factor of 2.99; and

12



--------------------------------------------------------------------------------



 



     (iii) Except as otherwise provided under Section 7.2(a), that portion, if
any, of the amounts due under Sections 7.2(b)(i) and (ii) as is equal to the
amount that can constitute pay under a “separation pay plan” under Code
Section 409A shall be made to Executive in a lump sum payment on the first
regular payroll date of Employer as soon as practicable following sixteen
(16) days after Executive’s execution of the Release Agreement in the form
attached as Exhibit B, provided that Executive has not exercised rights to
revoke or rescind the release of claims as provided in such Release Agreement.
That portion, if any, of the amounts due under Sections 7.2(b)(i) and (ii) as
exceeds the amount that can constitute pay under a “separation pay plan” under
Code Section 409A shall be made to Executive in equal weekly payments for twelve
(12) months. The first payment of benefits under the foregoing sentence will
commence on the first regular payroll date of Employer following the six
(6) month anniversary of the date of Executive’s “separation from service,” as
defined in Code Section 409A, provided that Executive has not exercised rights
to revoke or rescind the release of claims as provided in the Release Agreement
in the form attached as Exhibit B.
     (c) In-Kind Benefits. Executive will also receive:
     (i) If Executive (or any individual receiving group health plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health plan following the Date of Termination elects to
continue these benefits, Employer will, for a period of up to eighteen
(18) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period, but only while Executive or such
other individual continues to pay the balance of such cost and Executive or the
person who elected continuation coverage is not eligible for coverage under any
other employer’s group health plan;
     (ii) All reasonable expenses of a reputable outplacement organization
selected by Executive, but not to exceed twenty-five thousand dollars
($25,000.00) in the aggregate, that are incurred during the one (1) year period
commencing as of the Date of Termination, by direct payment to providers or by
reimbursement to Executive. Payment or reimbursement will be made by the end of
the calendar year following the calendar year in which the expense is incurred;
provided, however, that Executive must request reimbursement at least thirty
(30) days prior to the end of that calendar year; and
     (iii) Financial planning and tax preparation expenses, not to exceed five
thousand dollars ($5,000.00) in any calendar year, incurred during the period
commencing on the Date of Termination and ending eighteen (18) months following
the Date of Termination, and except as otherwise provided in Section 7.2(a),
payment or reimbursement will be made by the end of the calendar year following
the calendar year in which the expense is incurred; provided, however, that
Executive must request reimbursement at least thirty (30) days prior to the end
of that calendar year.
     (d) Other Cash Payments. Executive will also receive:

13



--------------------------------------------------------------------------------



 



     (i) Except as otherwise provided in Section 7.2(a), a lump sum payment on
the six (6) month anniversary of the date of Executive’s “separation from
service,” as defined in Code Section 409A (or Executive’s death, if earlier)
equal to the value of the fringe benefits made available in accordance with
Section 3.2(i) for an eighteen (18) month period following the Date of
Termination;
     (ii) Except as otherwise provided in Section 7.2(a), subject to any plan or
program adopted by Employer after the date hereof, a lump sum payment on the six
(6) month anniversary of the date of Executive’s “separation from service,” as
defined in Code Section 409A (or Executive’s death, if earlier) in the amount
that is necessary to acquire for, and obtain full title issued in the name of,
Executive the personal automobile leased by Employer for Executive under its
Executive Automobile Program; and
     (e) Previously Earned Bonus. Executive will also receive, in accordance
with the terms of the applicable Plan, any management incentive bonus that
Executive has earned a right to receive as of the last day of the fiscal year
ending prior to his Date of Termination.
     Executive will not be required to mitigate Employer’s payment obligations
under this Article 7 by making any efforts to secure other employment, and
Executive’s commencement of employment with another employer will not reduce the
obligations of Employer pursuant to this Article 7.
     7.3 Acceleration of Incentives. Upon the occurrence of a Change of Control,
and without regard to Executive’s employment status, the following shall occur,
without regard to any contrary determination by the Board or a majority of the
Continuing Directors upon occurrence of a Change of Control, with respect to any
and all economic incentives, including, without limitation, stock options and
awards of restricted stock, (collectively, “Incentives”) granted under the
Equity Incentive Plan that are owned by Executive as of the date of the Change
of Control:
     (a) The restrictions set forth in the Equity Incentive Plan on all shares
of restricted stock awards will lapse immediately as of the date of the Change
of Control;
     (b) All outstanding options and stock appreciation rights will become
exercisable immediately as of the date of the Change of Control; and
     (c) All conditions for payment of any outstanding but unearned performance
shares will be deemed to be met and payment made immediately as of the date of
the Change of Control.
     7.4 Limitation on Change in Control Payments.
     (a) Notwithstanding any provision contained in this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Article 7,
or any other plan or agreement between Executive and Employer would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), but for the application of this
sentence, then Employer shall make a Tax Gross Up Payment (as defined below) to
or on behalf of Executive within the thirty (30) day period immediately prior

14



--------------------------------------------------------------------------------



 



to the date on which Executive is required under applicable law to pay the
excise tax imposed under Code Section 4999, but to the extent any portion of
such payment due under this Section 7.4(a) would exceed the sum of the
applicable limited separation pay exclusions as determined pursuant to Code
Section 409A, then payment of the excess amount shall be on the six (6) month
anniversary of the date of Executive’s “separation from service,” as defined in
Code Section 409A (or the date of death, if earlier). For purposes of this
Agreement, “Tax Gross Up Payment” shall mean a payment to or on behalf of
Executive which shall be sufficient to pay, in full, (i) any excise tax imposed
under Code Section 4999 on any amount or benefit to be paid or provided under
this Article 7; and (ii) any federal, state and local income tax, any social
security and other employment tax, and any additional excise tax under Code
Section 4999 on the amount of the excise tax payment described in clause (i) of
this Section 7.4, and the aggregate amount of additional tax payments described
in this clause (ii); but, (iii) excluding any interest or penalties assessed by
the Internal Revenue Service on Executive which are attributable to Executive’s
willful misconduct or negligence.
     (b) If requested by Executive or Employer, the determination of whether any
Tax Gross Up Payment is required pursuant to the preceding paragraph will be
made by an independent accounting firm that is a “Big-4 Accounting Firm” (or
other accounting firm mutually acceptable to Executive and Employer) not
then-engaged as Employer’s independent public auditor, at the expense of
Employer, and the determination of such independent accounting firm will be
final and binding on all parties. In making its determination, the independent
accountant will allocate a reasonable portion of the Change in Control
separation pay to the value of any personal services rendered following the
Change in Control and the value of any non-competition agreement or similar
agreements to the extent that such items reduce the amount of the parachute
payment.
     7.5 No Additional Pay/Benefits. Except as specifically set forth in this
Article 7 or, if applicable, Section 9.11, no post-termination payments or
benefits will be provided to Executive with respect to a Change in Control
Termination following the Date of Termination of Executive’s employment, except
as otherwise provided under any Plan in which Executive is a participant. No
401(k) contributions or contributions to any other Plan will be paid by Employer
based on post-termination Change in Control separation pay. Further, except as
otherwise specifically provided under this Agreement, Executive will not be
entitled to an incentive award under Employer’s incentive Plans or any other
bonus for any fiscal year, or part thereof, during which post-termination Change
in Control separation pay is paid.
ARTICLE 8
PROTECTION OF EMPLOYER
     8.1 Confidential Information.
     (a) “Confidential Information” means information that is proprietary to
Employer or proprietary to others and entrusted to Employer; whether or not such
information includes trade secrets. Confidential Information includes, but is
not limited to, information relating to Employer’s business plans and to its
business as conducted or anticipated to be conducted, and to its past or current
or anticipated products and services. Confidential Information also includes,
without limitation, information concerning Employer’s customer lists or routes,

15



--------------------------------------------------------------------------------



 



pricing, purchasing, inventory, business methods, training manuals or other
materials developed for Employer’s employee training, employee compensation,
research, development, accounting, marketing and selling. All information that
Employer has a reasonable basis to consider as confidential will be Confidential
Information, whether or not marked as such, whether or not originated by
Executive and without regard to the manner in which Executive obtains access to
this and any other proprietary information of Employer.
     (b) Executive will not, during or after any termination of Executive’s
employment under this Agreement, (i) directly or indirectly use Confidential
Information for Executive’s own benefit; or (ii) disclose any Confidential
Information to, or otherwise permit access to Confidential Information by, any
person or entity not employed by Employer or not authorized by Employer to
receive such Confidential Information, without the properly authorized prior
written consent of Employer. Executive will use reasonable and prudent care to
safeguard and protect and prevent the unauthorized use and disclosure of
Confidential Information. Furthermore, except in the usual course of Executive’s
duties for Employer, Executive will not at any time remove any Confidential
Information from the offices of Employer, record or copy any Confidential
Information, use for Executive’s own benefit, or disclose to any person or
entity directly or indirectly competing with Employer, any information, data or
materials obtained from the files or customers of Employer, whether or not such
information, data or materials are Confidential Information.
     (c) Upon any termination of Executive’s employment, Executive will collect
and return to Employer (or its authorized representative) all original copies
and all other copies of any Confidential Information acquired by Executive while
employed by Employer.
     (d) The obligations contained in this Section 8.1 will survive for as long
as Employer in its sole judgment considers the information to be Confidential
Information. The obligations under this Section 8.1 will not apply to any
Confidential Information that is now or becomes generally available to the
public through no fault of Executive or to Executive’s disclosure of any
Confidential Information required by law or judicial or administrative process.
     8.2 Non-Competition. While employed by Employer and for a period of
eighteen (18) months following any Date of Termination under this Agreement,
Executive will not, directly or indirectly, alone or as an officer, director,
shareholder, partner, member, employee, independent contractor, or consultant of
any other corporation or any partnership, limited liability company, firm or
other business entity:
     (a) engage in, have any ownership interest in, financial participation in,
or become employed by, any business or commercial activity in competition
(i) with any part of Employer’s business, as conducted anywhere within the
geographic area in which Employer is then conducting its business; Executive
acknowledges that as of the date Executive commenced employment, Employer
conducted its business generally throughout the United States and Canada, or
(ii) with any part of Employer’s contemplated business with respect to which
Executive has had access to Confidential Information governed by Section 8.1,
provided that for purposes of this paragraph, “ownership interest” will not
include beneficial ownership of less than one percent (1%) of the combined
voting power of all issued and outstanding voting

16



--------------------------------------------------------------------------------



 



securities of a publicly held corporation whose stock is traded on a national
securities exchange;
     (b) for the purpose of taking business away from Employer, call upon,
solicit or attempt to take away any customers, accounts or prospective customers
of Employer;
     (c) solicit, induce or encourage any supplier of goods or services to
Employer to cease its business relationship with Employer, or violate any term
of any contract with Employer; or
     (d) solicit, induce or encourage any employee of Employer to violate any
term of his or her employment contract with Employer, or to directly or
indirectly hire or solicit, induce, recruit or encourage any of Employer’s
employees for the purpose of hiring them or inducing them to leave their
employment with Employer.
     The restrictions set forth in this Section 8.2 will survive any termination
of this Agreement or other termination of Executive’s employment with Employer,
for whatever reason, and will remain effective and enforceable for the full
eighteen (18) month period; provided, however, that such period will be
automatically extended and will remain in full force for an additional period
equal to any period in which Executive is proven to have violated any such
restriction.
     8.3 Stipulated Reasonableness. Executive acknowledges and agrees that the
nature of Executive’s position, the period of time necessary to fill Executive’s
position in the event Executive’s employment is terminated, the period of time
necessary to allow customers of Employer’s business to become familiar with
Executive’s replacement, and the period of time necessary to cause an end to the
identification between Executive and Employer in the minds of Employer’s
customers and vendors, requires that the eighteen (18) month noncompetition and
nonsolicitation period be imposed for the protection of Employer’s investment in
its business, and that the period is reasonable and justified.
     8.4 Protection of Reputation. Executive will, both during and after any
termination of Executive’s employment under this Agreement, refrain from
communicating to any person, including, without limitation, any employee of
Employer, any statements or opinions that are negative in any way about Employer
or any of its past, present or future officials. Provided, however, that this
provision shall not preclude Executive from providing truthful information about
Employer as required by the securities laws while he is employed by Employer. In
return, whenever Employer sends or receives any Notice of Termination of
Executive’s employment under this Agreement, Employer will advise the members of
its operating committee and executive committee (or any successors to such
committees), to refrain from negative communications about Executive to third
parties.
     8.5 Remedies. The parties declare and agree that it is impossible to
accurately measure in money the damages that will accrue to Employer by reason
of Executive’s failure to perform any of Executive’s obligations under this
Article 8, and that any such breach will result in irreparable harm to Employer,
for which any remedy at law would be inadequate. Therefore, if Employer
institutes any action or proceeding to enforce the provisions of this Article 8,
Executive waives the claim or defense that Employer has an adequate remedy at
law and Executive will not assert in any such action or proceeding the claim or
defense that Employer has an adequate remedy at law. Employer will be

17



--------------------------------------------------------------------------------



 



entitled, in addition to all other remedies or damages at law or in equity, to
temporary and permanent injunctions and orders to restrain any violations of
this Article 8 by Executive and all persons or entities acting for or with
Executive.
     8.6 Survival. The provisions of this Article 8 will survive the termination
of this Agreement or the termination of Executive’s employment with Employer,
and will remain in full force and effect following termination.
     8.7 Continuation. Executive and Employer acknowledge that certain terms and
conditions of this Article 8 restate and reassert terms and conditions
previously agreed to between them as a condition for Executive’s initial and
continuing employment with Employer. To the extent that any portion of this
Article 8 may be deemed invalid for a failure of Employer to provide new
consideration to Executive, then that portion of this Article 8 will be deemed
to have been supported by those agreements between Executive and Employer
heretofore entered into as a condition for his initial and continuing employment
with Employer to the extent of the prior provisions.
     8.8 Forfeiture of Benefits for Violations of Article 8. Executive
acknowledges and agrees that his violation of any provisions of Sections 8.1(b),
8.1(c), 8.2, 8.4, or 8.7 above shall result in the immediate forfeiture of any
unpaid benefit under this Agreement. In addition, Executive acknowledges that if
he violates Sections 8.1(b), 8.1(c), 8.2, 8.4 or 8.7, he shall repay to Employer
any amounts paid to him following his Date of Termination under this Agreement.
     8.9 Severability and Blue Penciling. To the extent any provision of this
Article 8 shall be determined to be invalid or unenforceable as written in any
jurisdiction, the validity and enforceability of the remainder of such provision
and of this Agreement shall be unaffected. In furtherance of and not in
limitation of the foregoing, Executive expressly agrees that should the duration
of, geographical extent of, or business activities covered by, any provision of
this Article 8 be in excess of that which is valid or enforceable under
applicable law in a given jurisdiction, then such provision, as to such
jurisdiction only, shall be construed to cover only that duration, extent or
activities that may validly or enforceably be covered. Executive acknowledges
the uncertainty of the law in this respect and expressly stipulates that this
Article 8 shall be construed in a manner that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law in each applicable jurisdiction.
ARTICLE 9
GENERAL PROVISIONS
     9.1 Successors and Assigns; Beneficiary.
     (a) This Agreement will be binding upon and inure to the benefit of any
Successor of Employer, and any Successor will absolutely and unconditionally
assume all of Employer’s obligations hereunder. Employer will use its best
efforts to seek to have any Successor, by agreement in form and substance
reasonably satisfactory to Executive, assent to the fulfillment by Employer of
its obligations under this Agreement. Failure to obtain such assent prior to the
time a person or entity becomes a Successor (or where Employer does not have
advance notice that a person or, entity may become a Successor, within one
(1) business day after having notice that such person or entity may become or
has become a Successor) will constitute Good

18



--------------------------------------------------------------------------------



 



Reason for termination of employment by Executive with respect to Executive, but
only if Executive provides the notice and opportunity to cure required under
Section 5.4. Notwithstanding the foregoing, nothing in this Section 9.1 shall
require that a Good Reason exist as a condition for termination by Executive
during the two (2) year period immediately following a Change of Control.
     (b) This Agreement and all rights of Executive under this Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees and any assignees permitted under this Agreement. If
Executive dies while any amounts would still be payable to Executive under this
Agreement if Executive had continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Agreement to
Executive’s Beneficiary. Executive may not assign this Agreement, in whole or in
any part, without the prior written consent of Employer.
     (c) For purposes of this Section 9.1, “Beneficiary” means the person or
persons designated by Executive (in writing to Employer) to receive benefits
payable after Executive’s death. In the absence of any such designation or in
the event that all of the persons so designated predecease Executive,
Beneficiary means the executor, administrator or personal representative of
Executive’s estate.
     9.2 Litigation Expense. If any party is made or will become a party to any
litigation (including arbitration) commenced by or against the other party
involving the enforcement of any of the rights or remedies of such party under
this Agreement, or arising on account of a default of the other party in its
performance of any of the other party’s obligations under this Agreement, then
the parties will bear their own expenses and attorneys’ fees; provided, however,
that in the event Executive commences legal proceedings of any kind for the
purpose of collecting against Employer any claim for cash benefits due under
this Agreement, and Executive receives an award for any such claim, then
Employer shall promptly reimburse Executive for all reasonable legal fees and
expenses incurred by Executive in securing the award.
     9.3 Notices. All notices, requests and demands given to or made pursuant
hereto will, except as otherwise specified herein, be in writing and be
personally delivered or mailed postage prepaid, registered or certified U.S.
mail, to any party at its address set forth on the last page of this Agreement.
Either party may, by notice under this Agreement, designate a changed address.
Any notice under this Agreement will be deemed effectively given and received:
(a) if personally delivered, upon delivery; or (b) if mailed, on the registered
date or the date stamped on the certified mail receipt.
     9.4 Captions. The various headings or captions in this Agreement are for
convenience only and will not affect the meaning or interpretation of this
Agreement. When used herein, the terms “Article,” “Section,” “paragraph” and
“clause” mean an Article, Section, paragraph or clause, respectively, of this
Agreement, except as otherwise stated.
     9.5 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties under this Agreement, will be governed by the
substantive laws of the State of Minnesota (without regard to the conflict of
laws rules or statutes of any jurisdiction), and any and every legal proceeding
arising out of

19



--------------------------------------------------------------------------------



 



or in connection with this Agreement must be brought in the appropriate courts
of the State of Minnesota, each of the parties hereby consenting to the
exclusive jurisdiction of said courts for this purpose.
     9.6 Construction. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision is ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. To the extent that any provision
of this Agreement shall be determined to be invalid or unenforceable, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. To the extent any provision of this Agreement may
be deemed to provide a benefit to Executive that is treated as non-qualified
deferred compensation pursuant to Code Section 409A, such provision shall be
interpreted in a manner that qualifies for any applicable exemption from
compliance with Code Section 409A or, if such interpretation would cause any
reduction of benefit(s), such provision shall be interpreted (if reasonably
possible) in a manner that complies with Code Section 409A and does not cause
any such reduction.
     9.7 Waiver. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.
     9.8 Modification. This Agreement may not be modified or amended except by
written instrument signed by the parties hereto.
     9.9 Entire Agreement. Except as otherwise specifically provided herein,
this Agreement constitutes the entire agreement and understanding between the
parties in reference to all the matters agreed upon herein, and replaces in full
all prior employment agreements, understandings or undertakings of the parties
related to the employment relationship, and any and all such prior agreements or
understandings are hereby rescinded and voided by mutual agreement including,
without limitation, that Executive Employment Agreement effective as of
December 21, 2006, which superseded the Executive Employment Agreement effective
as of August 31, 2004, as amended by that First Amendment to Executive
Employment Agreement executed October 3, 2006, which superseded that Executive
Employment Agreement effective as of June 2002, and that Change of Control
Agreement dated as of November 12, 2002; provided, however, that all other Plans
are and shall remain in full force and effect.
     9.10 Survival. The provisions of this Agreement which by their express or
implied terms extend (a) beyond the termination of Executive’s employment
hereunder (including, without limitation, the provisions relating to separation
compensation and effects of a Change in Control); or (b) beyond the termination
of this Agreement (including, without limitation the provisions in Article 8
relating to confidential information, non-competition and non-solicitation),
will continue in full force and effect notwithstanding Executive’s termination
of employment under this Agreement or the termination of this Agreement,
respectively.

20



--------------------------------------------------------------------------------



 



     9.11 Code Section 409A. Employer shall, with the consent of Executive,
timely amend this Agreement as many times as may be required so that adverse tax
consequences to Executive under Code Section 409A, including the imposition of
any additional tax and interest penalties are avoided. If Employer fails to
timely amend the Agreement to comply with Code Section 409A, or if Executive has
timely provided his consent to any such amendment but still incurs an adverse
tax consequence under Code Section 409A, Employer shall make a 409A Tax Gross Up
Payment to Executive within the thirty (30) day period immediately prior to the
date on which Executive is required under applicable law to pay the additional
tax imposed under Code Section 409A, but not earlier than the six (6) month
anniversary of the date of Executive’s “separation from service,” as defined in
Code Section 409A (or the date of death, if earlier) and the payment shall be
made in a lump sum without interest on that six (6) month anniversary. For
purposes of this Section 9.1l, it is the intent of the parties that the
Agreement and any related Plan or arrangement be amended only to the extent
required to comply with Code Section 409A and that the intended benefits to
Executive, including the amount, form and timing of such benefits as specified
in this Agreement, will be preserved to the greatest extent possible. For
purposes of this Agreement, “409A Tax Gross Up Payment” shall mean a payment to
or on behalf of Executive which shall be sufficient to pay, in full, (a) any
additional tax imposed under Code Section 409A on any amount or benefit to be
paid or provided under this Agreement, (b) any reasonable legal, accounting or
tax preparation fees incurred by Executive as a result of any adverse tax
consequences incurred by Executive under Code Section 409A, and (c) any federal,
state and local income tax, any social security and other employment tax, as a
result of the payments described under (a) and (b) and the aggregate amount of
additional tax payments described in this clause (c) but, (d) excluding any
interest or penalties assessed by the Internal Revenue Service on Executive
which are attributable to Executive’s willful misconduct or negligence.
Notwithstanding the above, no 409A Gross Up Payment will be made if Executive
fails to timely consent to any amendment of this Agreement reasonably proposed
by Employer pursuant to this Section 9.11.
     9.12 Voluntary Agreement. Executive has entered into this Agreement
voluntarily, after having the opportunity to consult with any advisor chosen
freely by Executive.
     9.13 Remedies. No civil action may be commenced for any claim or dispute
relating to this Agreement or arising out of Executive’s employment with
Employer unless the parties, within thirty (30) days after the date of either
party’s written request, attempt in good faith to promptly resolve the claim or
dispute by negotiation at agreed time(s) and location(s). All negotiations are
confidential and will be treated as settlement negotiations. Notwithstanding the
foregoing, either party may seek equitable relief prior to such good faith
efforts to preserve the status quo pending the completion of such efforts.
     9.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Executive Employment
Agreement to be executed and delivered as of the Effective Date.

              EMPLOYER:   G&K SERVICES, INC.    
 
           
 
  By   /s/ Wayne Fortun    
 
      Wayne Fortun    
 
      Chairman, Compensation Committee    
 
      Board of Directors    
 
                G&K SERVICES, INC.    
 
           
 
  By   /s/ Jacqueline T. Punch    
 
      Jacqueline T. Punch    
 
      Senior Vice President,    
 
      Human Resources    
Employer’s Address:
      5995 Opus Parkway    
 
      Suite 500    
 
      Minnetonka, MN 55343    
 
            EXECUTIVE:   /s/ Richard L. Marcantonio         Richard L.
Marcantonio    

22



--------------------------------------------------------------------------------



 



Exhibit List
Exhibit A — Release Agreement
Exhibit B — Release Agreement

